DETAILED ACTION
The present application is being examined under the AIA  first inventor to file provisions. This communication is in response to the Notice of Allowance dated 5/26/2022. Amendments to claims 1-3, 8, 9 and 12 have been entered. New claims 21-24 have been entered. Claims 1-24 are pending in this application.
Allowable Subject Matter
Examiner allowed claims 1-23 in the Notice of Allowance dated 5/26/2022, however, claims 1-24 were pending and as such claim 24 was not addressed.  Claim 24 is allowable for being dependent upon allowed claim 12.  As such, claims 1-24 are allowable for the reasons set forth in the Notice of Allowance of 5/26/2022. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/27/2022